DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-12 and 18 are pending and presented for examination.

Election/Restrictions
Applicant’s election of claims 1-12 and 18 in the reply filed on 11/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
Abstract
The abstract of the disclosure is objected to because the use of the word “said”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


Claim Objections
Claim 6 is objected to because of the following informalities:  “the latter” should more appropriately be “the fabric” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-7, 11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanagawa et al. (EP 2098578).

	Regarding claims 1-7, 11 and 18, Kanagawa teaches a method for continuously (0088) producing a discrete distinct dotted pattern (0091) at the surface of a flexible substrate, which may be a fabric substrate (0089), in a process comprising: applying a moisture-curable hot melt reactive polyurethane adhesive (0088 and 0108) by directly transferring the molten adhesive to the substrate from an engraved cylinder (0092 and 0108, and note that inherently the process of coating a porous fabric with the hot melt adhesive will necessarily result in the adhesive penetrating a part of the thickness of the fabric); and a step of moisture crosslinking the adhesive which will form a thermosetting polyurethane in the same pattern (consistent with the secondary .

3.	Claim(s) 1-9 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanagawa et al. (U.S. PGPUB No. 2011/0287242, hereinafter Kanagawa2).

	Regarding claims 1-9 and 18, Kanagawa2 teaches a method for continuously (see the process disclosed in Example 1 using a conveyor system to process the substrate) producing a discrete distinct dotted pattern (0130) at the surface of a flexible substrate (0013), which may be a fabric substrate (0129), in a process comprising: applying a moisture-curable hot melt reactive polyurethane adhesive by directly transferring the molten adhesive to the substrate from an engraved cylinder (0140, and note that inherently the process of coating a porous fabric with the hot melt adhesive will necessarily result in the adhesive penetrating a part of the thickness of the fabric); a pre-crosslinking step utilizing UV irradiation (0156 as an example); a winding step of the UV irradiated substrate prior to the end of the moisture curing step (0156); and a step of moisture crosslinking the adhesive which will form a thermosetting polyurethane in the same pattern (consistent with the secondary pattern as claimed) by contacting with a flow of ambient air that includes moisture (0156). Kanagawa2 teaches all the critical limitations of claims 1-9 and 18; therefore, Kanagawa2 anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanagawa.

	Regarding claim 10, Kanagawa teaches all the limitations of claim 1, including cooling the hot melt composition of the primary pattern (0108). Kanagawa fails to teach forced cooling. However, the Examiner takes Official Notice that it is well-known and conventional in the prior art to actively/forcefully cool hot coating layers/compositions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to forcefully cool the hot melt composition of the primary pattern. One would have been motivated to make this modification as forceful/active cooling would increase the efficiency of the process by actively bringing the composition to the desired temperature quicker than by simply letting the composition cool on its own.

5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanagawa2.

	Regarding claim 10, Kanagawa2 teaches all the limitations of claim 1, including cooling the hot melt composition of the primary pattern (0117). Kanagawa2 fails to teach forced cooling. However, the Examiner takes Official Notice that it is well-known and conventional in the prior art to actively/forcefully cool hot coating layers/compositions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to forcefully cool the hot melt composition of the primary pattern. One would have been motivated to make this modification as forceful/active cooling would increase the efficiency of the process by actively bringing the composition to the desired temperature quicker than by simply letting the composition cool on its own.

6.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanagawa in view of Donaruma et al. (U.S. Pat. No. 5436051).

	Regarding claim 10, Kanagawa teaches all the limitations of claim 1, including cooling the hot melt composition of the primary pattern (see above). Kanagawa fails to teach forced cooling. However, Donaruma teaches forced cooling (column 7, lines 55-59), by circulation of cooled air (column 7, lines 55-59), of hot melt moisture-curable polyurethane adhesive (abstract and column 5, lines 1-16) applied to a textile (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to forcefully cool Kanagawa’s hot melt composition of the primary pattern. One would have been .

7.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanagawa2 in view of Donaruma.

	Regarding claim 10, Kanagawa2 teaches all the limitations of claim 1, including cooling the hot melt composition of the primary pattern (see above). Kanagawa2 fails to teach forced cooling. However, Donaruma teaches forced cooling (column 7, lines 55-59), by circulation of cooled air (column 7, lines 55-59), of hot melt moisture-curable polyurethane adhesive (abstract and column 5, lines 1-16) applied to a textile (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to forcefully cool Kanagawa2’s hot melt composition of the primary pattern. One would have been motivated to make this modification as forceful/active cooling would increase the efficiency of the process by actively bringing the composition to the desired temperature quicker than by simply letting the composition cool on its own.

8.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanagawa in view of Jung et al. (WO 2008/004810).

	Regarding claim 12, Kanagawa teaches all the limitations of claim 1, but fails to teach a step of calendaring the fabric substrate prior to forming the primary pattern. However, Jung .

9.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanagawa2 in view of Jung.

	Regarding claim 12, Kanagawa2 teaches all the limitations of claim 1, but fails to teach a step of calendaring the fabric substrate prior to forming the primary pattern. However, Jung teaches a step of calendaring a fabric substrate (9) prior to application of a hot melt moisture-curable polyurethane adhesive in a pattern (41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calendar Kanagawa2’s fabric prior to treatment with the hot melt adhesive. One would have been motivated to make this modification to flatten the surface of the fabric (9) as disclosed by Jung to provide an optimal surface for attaching the patterned hot melt adhesive to.

Conclusion
	Claims 1-12 and 18 are pending.
	Claims 1-12 and 18 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
January 12, 2022Primary Examiner, Art Unit 1759